Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 has been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or Applicant fails, singularly or in combination, to teach or suggest the following:
“
a data sampler having a first data input to receive a data signal and a first timing signal input to receive a first timing signal, the first timing signal based on a strobe signal having a source-synchronous relationship with the data signal, the data sampler to sample the data signal in response to receiving the first timing signal;
an edge sampler having a second data input to receive the data signal and a second timing signal input to receive a second timing signal having a quadrature relationship with the first timing signal, the edge sampler to sample the data signal in a transition region of the data signal to generate early/late information.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,081,782 teaches a delay circuit powered by upper and lower supply voltages to generate a plurality of reference clock signals, and a voltage regulation circuit to adjust the upper and lower supply voltages according to a phase difference between a selected pair of the reference clock signals.
US 2005/0094462 A1 teaches a calibration apparatus is provided for adjusting the relative phase between two signals received at a memory chip, the two signals being generated such that they are synchronized with one another in a controller and are transmitted to the memory chip via separate lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632